Bloodworth, J.
1. Tlie court committed no error when the demurrers to the accusation’ were overruled. There was no special demurrer raising the point that the date named in the accusation as the time of the commission of the offense was subsequent to the date of the accusation. Grimes v. State, 32 Ga. App. 541 (3) (123 S. E. 918).
2. The excerpt from the charge of which complaint is made in the amendment to the motion for a new trial shows no reversible error.
3. “The evidence in support of the defense of alibi was not of such clear and strong probative value as to require a charge upon the law of alibi, especially in the absence of a timely and appropriate written request therefor. See, in this connection, Paulk v. Stale, 8 Ga. App. 704 (70 S. E. 50).” Throckmorton v. State, 23 Ga. App. 112 (3) (97 S. E. 664) ; Smith v. State, 6 Ga. App. 577 (65 S. E. 300).
4. The 2d headnote in the case of McBurnette v. Huff, 154 Ga. 452 (114 S. E. 578), is as follows: “An assignment of error complaining of the admission of documentary evidence over objection urged at the time it was admitted should set forth literally or in substance the evidence objected to, or identify it as an exhibit attached and made a part of the bill of exceptions. If it fails to do either, the assignment of error will not present any question for consideration. Bacon v. Howard, 152 Ga. 616 (2) (110 S. E. 888); Callaway v. Beauchamp, 140 Ga. 207 (2) (78 S. E. 846).” See also McCollum v. Thomason, 32 Ga. App. 160 (8) (122 S. E. 800); Webb v. State, 13 Ga. App. 733 (4) (80 S. E. 14). The above ruling disposes of special ground 4 of the motion for a new trial.
5. The evidence supports the verdict, which has the approval of the judge who tried the case; and the judgment is

Affirmed.


Broyles, C. J., and Luke, J., concur.